Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 4-30-2021 has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
on pg. 3, line 1,  “MBrn+1-“ is confusing.  It appears that  -- [MBrn+1]- -- was intended.  Similarly for pg. 4, lines 8 and 11.
On pg. 3, line 28, “hydrochloride” is confusing; it appears that  --hydrogen chloride--  was intended.
Appropriate correction is required. 
it recites “MBrn” and   “MBrn +r” and “AMBrn +i” which are confusing because “+r” and “+i” are not defined nor is there definition for either one in the specification and because it appears that the “n” in each recited compound was intended to be in subscript form.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9,11,13-20,22,23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
n+1-“ is new matter that has no support in the specification pg. 3, line 1 or line 12.  It appears that  --[MBrn+1]- -- was intended.


Claims 1-9,11,13-20,22,23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without adding cyclodextrin to the alkali metal/metal bromide solution to precipitate a metal cyclodextrin complex and recovering the metal cyclodextrin complex, which are critical or essential to the practice of the invention but not included in claim 1.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  In the specification, pg. 2, line 25 to pg. 3, line 8, it is recited that the instant invention comprises adding cyclodextrin to the alkali metal/metal bromide solution to precipitate a metal cyclodextrin complex and recovering the metal cyclodextrin complex.  This is further exemplified in the instant specification description of the invention by the second full paragraph on pg. 4 and the first three paragraphs on pg. 5 as well as Figures 1-3 and the description thereof on pp. 9-12 where it is recited multiple times that cyclodextrin is added in order to precipitate the metal cyclodextrin complex that is then recovered.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9,11,13-20,22,23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, step b, “MBrn+1-“ is indefinite and it appears that  -- [MBrn+1]- --  was intended.
In claim 9, “in the range” is indefinite and superfluous.


Claims 1-9,11,13-20,22,23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  adding cyclodextrin to the alkali metal/metal bromide solution to precipitate a metal cyclodextrin complex and recovering the metal cyclodextrin complex.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “rare earths” as the precious metal of claim 1 which is of broader scope than claim 1 since rare earths are not precious metals, they are oxides of rare earth metals.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9,11,13-20,22,23 are rejected under 35 U.S.C. 103 as obvious over   WO 2014/172667 in view of Pavlovich ‘604.
WO ‘667 suggests the process of adding an aqueous mixture, at a pH of less than 2, of H2O2, HBr and an acid, to a precious metal, ie. gold, ore, then adding alkali, such as NaOH, to adjust the pH to 2-7 and then adding α-cyclodextrin to precipitate 
WO ‘667 differs as to specifically teaching that the combination of acid, hydrogen peroxide and bromide ions are in the aqueous acidic oxidant mixture in the same solution and at a pH of less than 2 prior to the addition of same.
Pavlovich teaches a similar precious metal dissolution process as WO ‘667 in which an aqueous mixture of the combination of acid, hydrogen peroxide and bromide ions, at a pH of less than 0.7, are added to a precious metal, ie. gold, ore.  See [0016]-[0027], [0046] and examples 1-3.
It would have been obvious to one skilled in the art to use the solution of acid, hydrogen peroxide and bromide ions of Pavlovich in the process of WO ‘667 because each is drawn to a similar process of precious metal dissolution from a precious metal ore using an aqueous acidic oxidant mixture.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350.  The examiner can normally be reached on M,T,Th,F 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/          Primary Examiner, Art Unit 1736